COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-06-089-CR


ANDREW WAMSLEY                                               APPELLANT

                                             V.

THE STATE OF TEXAS                                                STATE

                                         ------------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                         ------------

                          MEMORANDUM OPINION 1

                                         ------------

                                       I. Introduction

     In twelve points, Appellant Andrew Wamsley appeals his conviction of

capital murder. We affirm.




     1
         See T EX. R. A PP. P. 47.4.
                      II. Factual and Procedural History

      On December 11, 2003, Mansfield police were dispatched to the house

of Rick and Suzanna Wamsley in response to a 911 call. Upon their arrival, the

police discovered Rick and Suzanna dead inside their home. After a sweep of

the house, the police found no signs of forced entry. The police determined

that Rick died as a result of multiple gunshot wounds and stab wounds to his

head and chest, while Suzanna died as a result of a single gunshot wound to

her head and multiple stab wounds to her chest.

      The Wamsleys’ son, Appellant, was charged with capital murder. The

State’s principal witness, Susana Toledano, testified that she, Appellant, and

Chelsea Richardson murdered the Wamsleys on the morning of December 11.

Toledano provided the State with a sample of her DNA, which matched

evidence found at the murder scene.        Toledano agreed to testify against

Appellant in exchange for a life sentence for the lesser offense of murder.

Toledano testified that Appellant murdered his parents because he wanted the

money from a million dollar life insurance policy covering Rick.

      Appellant pleaded not guilty; however, the jury found Appellant guilty as

charged in the indictment. The State sought the death penalty, but the jury

returned a “no” answer to the future dangerousness special issue. Thus, the




                                       2
trial court imposed punishment of life imprisonment. Appellant brought this

appeal.

                        III. Challenge to Venire Panel

      In Appellant’s first point, he contends that the trial court erred by

preventing a veniremember from exercising a juror exemption. In Appellant’s

second and third points, he asserts that he was deprived the intelligent use of

his peremptory and cause challenges when the trial court refused to allow him

the opportunity to question two veniremembers regarding changes in their

circumstances.

A. Applicable Facts

      Voir dire began on January 12, 2006. Appellant challenged juror thirty-

one, Joseph McCrary, for cause based on his views about the punishment

range for the lesser included offense of murder, as well as his response to

special issue two dealing with the death penalty. The trial court denied the

challenge for cause.     Appellant next challenged juror thirty-two, Linda

Zimmerman, for cause based on her response to special issue two. The trial

court denied this challenge as well.

      On February 17, 2006, Appellant filed a motion for additional peremptory

challenges.   The motion asserted that because the trial court had denied

Appellant’s challenges for cause against certain veniremembers on January 12,

                                       3
Appellant would now have to exercise peremptory strikes against them. Within

the motion was a list of the veniremembers against whom Appellant intended

to exercise peremptory strikes against; both Joseph McCrary and Linda

Zimmerman were included.

      That same day, those veniremembers who had not been excused or

successfully challenged for cause on January 12 were reassembled so that the

State and defense might exercise peremptory challenges. At this time, the trial

court notified the parties that two jurors had contacted the bailiff to inform the

court of changes in their circumstances that had occurred subsequent to their

qualification and that may affect their ability to serve.       Juror thirty-one,

McCrary, informed the bailiff that he had recently enrolled in a college course

and would like to claim a student exemption, while juror thirty-two,

Zimmerman, notified the bailiff that her mother had suffered serious health

complications the previous weekend and that her death was imminent.

      Appellant requested the opportunity to question both veniremembers on

the issues they raised to determine whether their changes in circumstances

would permit the trial court to excuse them under article 35.03 of the Texas

Code of Criminal Procedure, or would otherwise impact their ability to hear the

case. T EX. C ODE C RIM. P ROC. A NN. art. 35.03 (Vernon Supp. 2007). The trial

court refused Appellant’s request to question the venire members and also

                                        4
refused to excuse McCrary, stating that it was too late for him to claim a

student exemption. Appellant objected, asserting that a juror could claim an

exemption up until the time the jury is empaneled. Appellant then challenged

veniremember Zimmerman for cause for a second time, and once again the trial

court denied the challenge. Subsequently, Appellant’s defense counsel used

peremptory strikes to exclude both McCrary and Zimmerman from the jury.

Appellant requested an additional peremptory challenge to be used on the next

juror considered; the court granted the request as to this specific juror, but

denied all of Appellant’s further requests for additional peremptory challenges.

B. Trial Court’s Refusal to Excuse Juror Number 31

      In Appellant’s first point, he argues that the trial court erred by preventing

veniremember McCrary from exercising his student exemption.

      Texas Code of Criminal Procedure article 35.03 gives a trial court broad

discretion to excuse prospective jurors for good reason.2 T EX. C ODE C RIM. P ROC.

A NN. art. 35.03; Crutsinger v. State, 206 S.W.3d 607, 608 (Tex. Crim. App.

2006). Under article 35.03, “the court shall . . . hear and determine excuses




      2
       Article 35.03 governs the hearing of juror excuses in capital murder
cases. August v. State, No. 2-04-117-CR, 2005 WL 1477783 *5 (Tex.
App.—Fort Worth June 23, 2005, pet. ref’d) (mem. op.) (not designated for
publication).


                                         5
offered for not serving as a juror, and if the court deems the excuse sufficient,

the court shall discharge the juror or postpone the juror’s service.” T EX. C ODE

C RIM. P ROC. A NN. art. 35.03.   Under section 62.106(1)(a)(3) of the Texas

Government Code, a person may establish an exemption from jury service if the

person is enrolled and in actual attendance at an institution of higher education.

T EX. G OV’T C ODE A NN. § 62.106(1)(a)(3) (Vernon 2005). This is a personal,

optional exemption from jury service, which may be invoked by a venireperson.

Burks v. State, 876 S.W.2d 877, 891 (Tex. Crim. App. 1994). It does not

provide for a statutory exclusion or mandatory disqualification. Id. A trial court

retains the authority to excuse a venireperson up until the time the entire jury

has been empaneled and sworn. See Rousseau v. State, 855 S.W.2d 666,

676-77 (Tex. Crim. App. 1993) (holding that when a veniremember who had

already been questioned and qualified to serve subsequently advised the court

that she wished to claim a childcare exemption, the court retained authority

under article 35.03 to dismiss her from jury service).

      The trial court abuses its discretion when it arbitrarily or unreasonably

excuses a juror, without reference to any guiding rules and principles. See

Montgomery v. State, 810 S.W .2d 372, 380 (Tex. Crim. App. 1990); Gregg

v. State, 881 S.W.2d 946, 950-51 (Tex. App.—Corpus Christi 1994, pet.

ref’d). Under an abuse of discretion standard, an appellate court may reverse

                                        6
a trial court’s decision only when it appears that the court applied an erroneous

legal standard, or when no reasonable view of the record could support the trial

court’s conclusion under the correct law and the facts viewed in the light most

favorable to its legal conclusion.   See DuBose v. State, 915 S.W.2d 493,

497-98 (Tex. Crim. App. 1996).        Even if the appellate court would have

reached a different result, it should not intercede as long as the trial court’s

ruling was within the “zone of reasonable disagreement.” Montgomery, 810
S.W.2d at 391.

      Appellant contends that the trial court erred by denying McCrary of his

absolute right to exercise his student exemption. We disagree. Although an

exemption is both personal and optional as to the venireperson, the juror has

no absolute right to the exemption as it is neither a statutory exclusion nor a

mandatory disqualification. Burks, 876 S.W.2d at 891. Although the trial court

could have excused McCrary, it was not required to do so. 3 Thus, Appellant’s

assertion that McCrary had an absolute right to claim his exemption is simply

unfounded.




      3
        The trial court believed that it was too late for McCrary to claim his
exemption; however, this belief was incorrect because under article 35.03, the
trial court retains the authority to excuse a venireperson up until the time the
entire jury has been empaneled and sworn. See Rousseau, 855 S.W.2d at 676-
77.

                                       7
      Furthermore, excuses are considered on a case-by-case basis and are

within the broad discretion of the court. Jasper v. State, 61 S.W.3d 413, 424

(Tex. Crim. App. 2001).      Here, the record shows that McCrary was not a

student at the time of individual voir dire, but only later chose to enroll in

college courses. By this point, McCrary had already been questioned at length

and had been qualified to sit on the jury of a capital murder case. Nothing in

the record indicated that McCrary was unfit to serve for any purpose. Based

on the preceding facts and the trial court’s interest in assuring that a sufficient

panel existed from which to choose a jury, it was well within the trial court’s

discretion to reject McCrary’s request to be excused from further proceedings.

Therefore, we conclude that the trial court did not abuse its discretion in

refusing to allow McCrary to claim a student exemption. See Montgomery, 810
S.W.3d at 380. Accordingly, we overrule Appellant’s first point.

C. Alleged Denial of Intelligent Use of Peremptory Strikes and Challenges for
Cause

      In Appellant’s second and third points, he contends that because the trial

court erroneously denied his request to question veniremembers McCrary and

Zimmerman about changes in their circumstances that occurred after they had

been qualified to serve, he was unable to intelligently exercise his peremptory

strikes and challenges for cause.


                                        8
1. Applicable Law

      The Sixth Amendment guarantees the assistance of counsel and the right

to a trial before an impartial jury. Franklin v. State, 138 S.W.3d 351, 354 (Tex.

Crim. App. 2004).      Part of the constitutional guarantee of the right to an

impartial jury includes adequate voir dire to question veniremembers in order to

identify unqualified jurors and intelligently exercise peremptory challenges and

challenges for cause. See id. When a defendant is prevented from questioning

the venire, he is prevented from obtaining information, which implicates

constitutional protections. Id. at 356.

2. Analysis

      Here,   the   trial   court   refused     Appellant’s   request    to   question

veniremembers McCrary and Zimmerman on whether the changes in their

circumstances would warrant dismissal under article 35.03 or would otherwise

impact their ability to hear the case.        See T EX . C ODE C RIM. P ROC. A NN. art.

35.03.

      After reviewing the record, we conclude that if the trial court had

permitted additional questioning of McCrary and Zimmerman regarding their

changed circumstances, the questioning could have yielded information that

could have led to the exercise of a challenge for cause. Although there is no

“personal business” reason set out as grounds for a challenge for cause in the

                                         9
statute, the court of criminal appeals has held that a challenge for cause may

be asserted based on a juror’s inability to give fair consideration to the case due

to personal concerns. See T EX. C ODE C RIM. P ROC. A NN. art. 35.16(a), (b), or (c)

(Vernon Supp. 2007); Burks, 876 S.W.2d at 896. Thus, Appellant should have

been permitted to further question McCrary and Zimmerman regarding their

changed circumstances because additional questioning may have revealed

whether they would have been unable to give fair consideration to the case.

See Burks, 876 S.W.2d at 896.

3. Harm Analysis

      The harm analysis traditionally applied to the erroneous denial of a

defendant’s challenge for cause also applies to the erroneous prohibition of

proper questioning of individual prospective jurors.       Anson v. State, 959
S.W.2d 203, 204 (Tex. Crim. App. 1997), cert. dismissed, 525 U.S. 924

(1998). When a trial court erroneously prohibits a defendant from properly

questioning individual prospective jurors, the defendant suffers harm if he has

been forced to use a peremptory challenge he would not have otherwise used

but for the trial court’s error. Id. A reviewing court may determine that the

defendant was harmed only if the defendant (1) exhausts all of his peremptory

challenges, (2) he requests more challenges, (3) his request is denied, and (4)

he identifies an objectionable person seated on the jury on whom he would

                                        10
have exercised a peremptory challenge.       Id. (citing Janecka v. State, 937
S.W.2d 456, 470-71 & n. 9 (Tex. Crim. App. 1996) (per curiam)). Essentially,

a defendant is harmed only if he was forced, in effect, to blindly exercise a

peremptory challenge as to a single veniremember to prevent him from sitting

on the jury, and this preventative use of the peremptory challenge subsequently

results in the deprivation of a peremptory challenge he would have used later

on. See Janecka, 937 S.W.2d at 470.

      Although we have determined that the trial court erroneously prohibited

Appellant from asking proper questions of certain individual prospective jurors,

Appellant’s claim that he was unable to intelligently exercise his challenges for

cause and peremptory strikes must nevertheless fail because Appellant was not

forced to exercise peremptory challenges on McCrary and Zimmerman due to

the trial court’s error. After jury selection was completed, Appellant made a bill

of exception in which McCrary testified that if he were required to serve on the

jury, his professors were willing to work with him regarding his absence.

Zimmerman also testified and stated that if she had been forced to serve as a

juror “it would have been tough” considering her mother’s death was imminent,

but that she would have been able to give Appellant a fair trial. The testimony

developed by Appellant in the bill of exception indicates that neither McCrary

nor Zimmerman’s personal concerns would have prevented or impaired their

                                       11
performance of their duties as jurors, or would have kept them from being fair

and impartial jurors. Thus, Appellant was not harmed by the trial court’s refusal

to allow additional questioning because Appellant’s own bill of exception shows

that such questioning would not have revealed grounds for a challenge of

cause.

      Furthermore, Appellant cannot plausibly claim that had the trial court

allowed him to question McCrary and Zimmerman regarding their changed

circumstances he still would not have exercised his peremptory strikes on them.

The record shows that after Appellant’s initial challenges for cause of McCrary

and Zimmerman were denied, Appellant filed a motion for additional peremptory

challenges in which he specifically named McCrary and Zimmerman as two

persons he wished to exercise his peremptory strike on based on answers they

had given during individual voir dire.4 Appellant filed this motion before any

peremptory strikes were used and prior to learning that McCrary and




      4
       Appellant initially attempted to challenge juror McCrary for cause due to
McCrary’s inability to consider the entire range of punishment on the lesser
offense of murder, and because McCrary believed that by finding Appellant
guilty as a party to the offense of capital murder he would have already
answered special issue two in the affirmative. Similarly, at the conclusion of
individual voir dire of juror Zimmerman, Appellant challenged her for cause
because she believed that by finding Appellant guilty as a party to the offense
of capital murder she would have already answered special issue two in the
affirmative. The trial court denied both challenges.

                                       12
Zimmerman had notified the trial court of their changed circumstances. Based

on these facts, we are not convinced that Appellant was forced to “blindly”

exercise his peremptory challenges on McCrary and Zimmerman because the

trial court denied him the opportunity to ask them additional questions or denied

his challenges for cause.    See Janecka, 937 S.W.2d at 470.          The record

demonstrates that Appellant already intended to strike these two individuals

based on their individual voir dire answers; thus, his contention that he would

have used the peremptory challenges he wasted on McCrary and Zimmerman

on other, less favorable jurors is simply not believable. See id. Accordingly, we

hold that the trial court’s error in denying additional questioning did not

contribute to Appellant’s conviction or punishment, and so we overrule

Appellant’s second and third points.

                              IV. Motion to Quash

      In Appellant’s twelfth point he argues that the trial court erred in denying

his motion to quash the jury panel due to noncompliance with proper jury

selection procedures when, without a presiding judge and outside of his

presence, the prospective jurors submitted juror cards and were granted

purported disqualifications and excuses.




                                       13
A. Applicable Law

      Texas Code of Criminal Procedure article 35.03, section 2 provides that

under a plan approved by the commissioner’s court of the county, “in a case

other than a capital felony case, the court’s designee may hear and determine

an excuse” and postpone a juror’s service. 5 T EX . C ODE C RIM. P ROC. A NN. art.

35.03, § 2; Chambers v. State, 903 S.W.2d 21, 29 (Tex. Crim. App. 1995).

The court of criminal appeals has previously held that when article 35.03

section 2 is viewed in the context of the jury formation process, the language

does not prohibit the general assembly judge from designating personnel to

make such decisions. Chambers, 903 S.W.2d at 30. This is because at the

time the summoned jurors apply for excuses, they have not been assigned to

any particular case. Id. There is no way of knowing what kind of case the

prospective jurors would subsequently be assigned to, capital or noncapital. Id.

Thus, article 35.03(2) should be construed as referring only to the distinction


      5
        Generally, when prospective jurors are initially summoned, they are
assembled in a general jury pool or general assembly. Jasper, 61 S.W.3d at
422-23. Members of the general assembly are qualified on their ability to
serve, and exemptions and excuses are heard and ruled on by the judge
presiding over the general assembly. T EX. G OV’T C ODE A NN. § 62.016 (Vernon
2005); Jasper, 61 S.W.3d at 423. Prospective jurors who are not disqualified,
exempt, or excused are divided into trial panels and sent to the individual courts
trying the cases. Jasper, 61 S.W.3d at 423. At that point, attorney voir dire
will result in the jury that will ultimately hear the case. Id.


                                       14
between a special venire and the formation of panels through a general

assembly. Id. In the case of a special venire called in a capital case, the trial

judge cannot designate others to make decisions with respect to excuses. Id.

B. Analysis

      Paula Morales, a jury bailiff for Tarrant County, testified that on January

12, 2006 prospective jurors were assembled in a general jury pool. Morales

and her staff heard requests for exemption and disqualifications, and they

subsequently excused a number of individuals before a jury panel was assigned

to Appellant’s case. From the remaining pool, one hundred and fifty individuals

were sent to comprise the jury panel for this case.

      Appellant argues that because he was charged with a capital crime,

article 35.03(2) requires that the trial court, rather than Morales and her staff,

hear excuses and determine disqualifications.          However, we conclude

otherwise.    Here, the potential jurors that were granted excuses by court

designees were general assembly veniremembers who were not assigned to

Appellant’s case or any other particular case. Nor had a special venire been




                                       15
granted.6 Therefore, under the existing interpretation of article 35.03(2), the

fact that this is a capital murder case does not prohibit the general assembly

judge from designating personnel to make such decisions. Chambers, 903
S.W.2d at 30.

      Appellant further contends that because the veniremember’s excuses and

disqualifications were not handled in either his or his attorney’s presence, the

panel should have been quashed. Again, we hold otherwise. Texas Code of

Criminal Procedure article 33.03 provides in relevant part that “[i]n all

prosecutions for felonies, the defendant must be personally present at the

trial[;]” however, the general assembly is not considered part of Appellant’s trial

because particular jurors who were summoned had not been assigned to a

particular case. See Chambers, 903 S.W.2d at 31. For this reason, neither

Appellant nor his counsel were entitled to be present; therefore, the trial court

did not err in refusing to quash the panel. See id. Accordingly, we overrule

Appellant’s twelfth point.




      6
       Because more than one hundred jurors were called for service the week
of Appellant’s trial, the decision to grant a special venire was within the
discretion of the trial court. See T EX. C ODE C RIM. P ROC. A NN. art. 34.01 (Vernon
Supp. 2007); Barnes v. State, 876 S.W.2d 316, 324 (Tex. Crim. App. 1994).


                                         16
                    V. Batson’s Applicability to Jury Shuffle

      In Appellant’s seventh point he contends that the trial court violated the

federal equal protection clause by overruling his Batson v. Kentucky objection

to the State’s venire panel shuffle request.

A. Applicable Law

      Article 35.11 of the Texas Code of Criminal Procedure provides the

defendant with a right to a shuffle of the jury panel. See T EX. C ODE C RIM. P ROC.

A NN. art. 35.11 (Vernon Supp. 2007); Ex parte Daigle, 848 S.W.2d 691, 692

(Tex. Crim. App. 1993). A request is timely if made prior to commencement

of voir dire. Latham v. State, 656 S.W.2d 478, 479 (Tex. Crim. App. 1983).

      In Batson v. Kentucky, the Supreme Court held that racial discrimination

in the use of peremptory challenges denies a defendant the equal protection of

the law guaranteed by the U.S. Constitution. Batson v. Kentucky, 476 U.S.
79, 106 S. Ct. 1712 (1986). But the Court of Criminal Appeals has never held

that Batson applies to jury shuffles. See Ladd v. State, 3 S.W.3d 547, 563 n.9

(Tex. Crim. App. 1999) (stating in a footnote that it does not endorse the view

that Batson extends to jury shuffles), cert. denied, 529 U.S. 1070 (2000).

B. Analysis

      In the case before us, the State requested a shuffle of the panel after the

venire was assembled. Appellant objected to the shuffle on the basis of Batson

                                        17
v. Kentucky, arguing that the motive for the shuffle was not race-neutral due

to the disproportionate number of minorities in the first seventy-five panel

members. The trial court overruled the objection.

      Despite Appellant’s attempt to persuade this court that Batson is

applicable to jury shuffles, we have not found, nor has Appellant shown us, any

case law that directly applies Batson to a jury shuffle. In contrast, the court of

criminal appeals averred in Ladd, albiet in dicta, that it does not endorse the

view that Batson applies to jury shuffles. See id.; see also Ashorn v. State, 77
S.W.3d 405, 408 (Tex. App.—Houston [1st Dist.] 2002, pet. ref’d) (stating

that the court of criminal appeals has declared that its footnotes are dicta).

Appellant attempts to support his position by directing us to Miller-El v. Dretke,

545 U.S. 231, 125 S. Ct. 2317 (2005), in which the United States Supreme

Court held that the prosecutor’s jury shuffle request was a clue indicating his

intent to use his peremptory challenges in a discriminatory fashion. Although

this case demonstrates that the prosecution’s use of a jury shuffle may be

examined in determining whether broader patterns of discriminatory practice are

used during jury selection, the court did not definitively hold that a Batson

challenge extends beyond peremptory challenges and into the realm of jury

shuffles. Id. Therefore, we will not make such a determination either. Because




                                       18
Appellant asserts a position that is not supported by precedent, we overrule his

seventh point.

           VI. Admissibility of Witness’s Inconsistent Statements

      In Appellant’s fourth, fifth, and sixth points he contends that the trial

court violated the Confrontation Clause and Texas Rules of Evidence 613(b) by

excluding prior inconsistent statements made by Sarah Wamsley, Rick and

Suzanna’s daughter, that would have impeached her testimony and corrected

the false impressions she created on direct examination.

A. Applicable Law

      A trial court’s evidentiary rulings are reviewed under an abuse of

discretion standard. Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim.

App. 2000). The reviewing court should not reverse the trial court if its ruling

was within the zone of reasonable disagreement. Montgomery, 810 S.W.2d

at 391.

      The constitutional right of confrontation provides that the accused shall

enjoy the right . . . to be confronted with the witnesses against him. U.S.

C ONST. amend. VI. A primary interest secured by the Confrontation Clause is

the right of cross-examination. Lopez v. State, 18 S.W.3d 220, 222 (Tex.

Crim. App. 2000). It does not follow, of course, that the Confrontation Clause

of the Sixth Amendment prevents a trial judge from imposing any limits on

                                      19
defense counsel’s inquiry into the potential bias of a prosecution witness.

Delamora v. State, 128 S.W.3d 344, 364 (Tex. App.—Austin 2004, pet. ref’d).

On the contrary, trial judges retain wide latitude insofar as the Confrontation

Clause is concerned to impose reasonable limits on such cross-examination

based on concerns about, among other things, harassment, prejudice, confusion

of the issues, the witness’s safety, or interrogation that is repetitive or only

marginally relevant.   Lopez, 18 S.W.3d at 222.        The Confrontation Clause

guarantees     an   opportunity     for    effective   cross-examination,     not

cross-examination that is effective in whatever way, and to whatever extent,

the defense might wish. Delamora, 128 S.W.3d at 364.

      In general, witnesses may not be impeached regarding collateral matters.

Ramirez v. State, 802 S.W.2d 674, 676 (Tex. Crim. App. 1990). A collateral

matter is one which seeks only to test a witness’s general credibility or relates

to facts irrelevant to issues at trial. Keller v. State, 662 S.W.2d 362, 365 (Tex.

Crim. App. 1984); Cortez v. State, No. 2-05-147-CR, 2006 WL 1563275, at

*11 (Tex. App.—Fort W orth June 8, 2006, pet. ref’d) (mem. op.) (not

designated for publication). The test as to whether a matter is collateral is

whether the cross-examining party would be entitled to prove it as a part of his

case tending to establish his plea. Bates v. State, 587 S.W.2d 121, 133 (Tex.

Crim. App. 1979). When a witness leaves a false impression concerning a

                                          20
matter relating to his or her credibility, the opposing party is allowed to correct

that false impression. Ramirez, 802 S.W.2d at 676. However, this exception

does not apply when the false impression is created by cross-examination. See

Shipman v. State, 604 S.W.2d 182, 183-84 (Tex. Crim. App. 1980).

B. Applicable Facts

      On direct examination, Sarah testified that her adolescence was difficult

for both herself and her parents because she was a “wild child.” She received

both medication and therapy for her psychological problems, but stated that she

did not did not work through all of her issues until about a year after she left

Todd Cleveland, the father of her child. She claimed that her parents were

supportive throughout this time.

      On cross-examination, Sarah testified that while she and her parents had

arguments, they were still supportive of her.       Appellant also asked Sarah

whether her mother had ever talked to her about getting a divorce; Sarah stated

that while her parents had their difficulties, they had not discussed any plans

for divorce with her. Upon Appellant’s inquiry, Sarah testified that she had

voluntarily admitted herself into Millwood Hospital because of the troubles she

was having with the father of her child.

      During cross-examination of Sarah, Appellant sought to introduce prior

inconsistent statements to impeach Sarah’s testimony; however, the trial court

                                        21
sustained the State’s objections on relevance grounds. Appellant asserted that

the evidence was relevant because Sarah’s testimony created the false

impressions that her parents were “always” supportive of her, that the sole

reason she entered therapy was because of the ongoing problems she had with

the father of her child, and that she did not know of any plans her parents may

have had for divorce.     The trial court permitted Appellant to ask Sarah

questions outside the jury’s presence as an offer of proof under Texas Rule of

Evidence 103.7

C. Analysis

      After reviewing the record, we determine that the trial court properly

limited Appellant’s cross-examination of Sarah to relevant matters. The issues

that Appellant sought to cross-examine Sarah on were collateral, and therefore

the general rule that a witness may not be impeached regarding collateral

matters applies. See Ramirez, 802 S.W.2d at 676. Whether the Wamsleys

were supportive of Sarah, whether Sarah knew of any plans her parents may

have had to divorce, and the reason Sarah entered therapy was not evidence


      7
       In Appellant’s offer of proof, Appellant questioned Sarah regarding
statements she made to her therapist while undergoing psychological treatment
at Millwood Hospital. Each of the questions addressed the difficulties that
Sarah had with her parents, how they made her feel, as well as the problems
that Rick and Suzanna had with one another. Sarah either denied or did not
recall making any of the statements Appellant questioned her on.

                                      22
that Appellant could have relied on in his case-in-chief to show that he had not

committed the murders of his parents. See id.

      Appellant attempts to show that even if these issues were collateral, the

trial court should have permitted him to cross-examine Sarah because her

testimony created false impressions regarding her credibility that needed to be

corrected. He relies on the exception that if a witness leaves a false impression

concerning a matter relating to his or her credibility, then the opposing party is

allowed to correct that false impression. See id. Specifically, Appellant argues

that Sarah’s testimony created the false impression that (1) the Wamsleys were

always supportive of her, (2) that she did not know of her parent’s plans for

divorce, and (3) that all of Sarah’s problems were related to a bad relationship

with Todd Cleveland.     He contends that he should have been permitted to

cross-examine Sarah with statements she made while in therapy that would

have corrected these false impressions.

      We first evaluate Appellant’s argument that Sarah’s testimony created the

false impression that her parents were always supportive of her. The issue of

her parent’s support arose when the prosecutor asked Sarah whether her

parents had been supportive of her while she underwent therapy for

psychological problems. When asked whether her parents had been supportive




                                       23
during this time Sarah answered “yes”; in response to the question of whether

they had continued to be supportive of her, Sarah answered, “always.”

      After examining cases in which the false impression exception applied,

we determine that the exception is not applicable here. The testimony before

us today differs greatly from situations in which the “false impression”

exception is typically applied. For instance, in Ex parte Carter, 621 S.W.2d
786, 788 (Tex. Crim. App. 1981), the appellant’s direct testimony conveyed

the distinct impression that his two prior convictions and two prior arrests

constituted his entire “record,” including convictions and arrests. The tenor of

appellant’s direct testimony was that, except for those four instances, his

“record” was clean. In contrast, the appellant had been arrested and booked

over thirteen times. The court held that it was permissible to impeach the

appellant with evidence of these additional arrests because the appellant had

given a false impression of his record. Carter, 621 S.W.2d at 788. In that

case, the only way that the jury was going to learn that the appellant’s

testimony was incorrect was if the court allowed the State to impeach the

appellant. In contrast, our review of the record shows that although Sarah

stated on direct that her parents were always supportive of her, this testimony

was balanced by her testimony on cross-examination in which she stated that

even though she and her parents had arguments, her parents still supported her.

                                      24
Based on the combination of her testimony on direct and cross-examination, the

jury was provided with an impression that while Sarah’s relationship with her

parents was not without disapproval and trouble at different times, overall,

Sarah’s parents supported her. Thus, we conclude that the jury was not left

with a false impression of Sarah’s relationship with her parents that needed to

be corrected by additional cross-examination.

      In regard to the second and third statements, we determine that even if

Sarah’s testimony created the false impressions that she did not know of her

parent’s plans for divorce and that all of her problems were related to a bad

relationship with Todd Cleveland, the trial court properly denied cross-

examination on these issues. Our review of the record shows that neither of

these “false impressions” were created by Sarah’s testimony on direct

examination; in contrast, it was Appellant who raised them during cross-

examination.   It was Appellant who asked Sarah if the only reason she

voluntarily admitted herself into treatment was because of her problems with

her child’s father. Similarly, it was Appellant who raised the issue of whether

Sarah knew of any plans her parents may have had to divorce. Because a party

may not rely on its own questioning on cross-examination to contradict a

witness and get into evidence collateral matters which would otherwise be

inadmissible, we determine that the trial court did not abuse its discretion in

                                      25
prohibiting Appellant from impeaching Sarah on these collateral issues. See

Shipman, 604 S.W.2d at 185.

      Furthermore, even if the trial court had permitted Appellant to cross-

examine Sarah on any of these issues, it would not have revealed bias or

motivation to testify falsely on Sarah’s behalf.    Appellant desired to cross-

examine Sarah with prior inconsistent statements to impeach her credibility.

Specifically, he claimed that the inconsistency of her statements would

demonstrate that Sarah had a motive to testify falsely because she was a

named beneficiary in her parent’s will, and that her inheritance would be greater

if she was the sole beneficiary. However, even without cross-examination on

the statements Sarah made in therapy, Appellant had already been allowed to

establish that Sarah had gained financially from her parent’s death as she was

a named beneficiary of her parent’s estate. Any possible bias or motive Sarah

would have to testify falsely had already been clearly presented to the jury.

Therefore, Appellant had already been afforded the opportunity for a thorough

and effective cross-examination, and any additional cross-examination was

unnecessary. See Lopez, 18 S.W.3d at 222.

      In conclusion, we hold that the trial court did not abuse its discretion in

limiting Appellant’s cross-examination of Sarah when he had been afforded the




                                       26
opportunity for effective cross-examination. See id. Accordingly, we overrule

Appellant’s fourth, fifth, and sixth points.

      VII. Motion to Suppress—Timing of Execution of Search Warrant

      In Appellant’s eighth point he argues that the trial court erred by failing

to suppress blood and DNA evidence because the repeated search of his vehicle

went beyond the temporal scope and authority of the warrant and was

therefore unlawful.     In Appellant’s eleventh point he contends that the

warrantless seizure of his automobile was a violation of the Fourth Amendment.

A. Standard of Review

      We review a trial court’s ruling on a motion to suppress evidence under

a bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997). In reviewing the trial court’s decision, we do not engage in our own

factual review.   Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App.

1990); Best v. State, 118 S.W.3d 857, 861 (Tex. App.—Fort Worth 2003, no

pet.). The trial judge is the sole trier of fact and judge of the credibility of the

witnesses and the weight to be given their testimony. Wiede v. State, 214
S.W.3d 17, 24-25 (Tex. Crim. App. 2007); State v. Ross, 32 S.W.3d 853, 855

(Tex. Crim. App. 2000), modified on other grounds by State v. Cullen, 195
S.W.3d 696 (Tex. Crim. App. 2006).             Therefore, we give almost total

                                        27
deference to the trial court’s rulings on (1) questions of historical fact, even if

the trial court’s determination of those facts was not based on an evaluation of

credibility and demeanor, and (2) application-of-law-to-fact questions that turn

on an evaluation of credibility and demeanor. Amador, 221 S.W.3d at 673;

Montanez v. State, 195 S.W.3d 101, 108-09 (Tex. Crim. App. 2006); Johnson

v. State, 68 S.W .3d 644, 652-53 (Tex. Crim. App. 2002).                But when

application-of-law-to-fact questions do not turn on the credibility and demeanor

of the witnesses, we review the trial court’s rulings on those questions de

novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607

(Tex. Crim. App. 2005); Johnson, 68 S.W.3d at 652-53.

      Stated another way, when reviewing the trial court’s ruling on a motion

to suppress, we must view the evidence in the light most favorable to the trial

court’s ruling. Wiede, 214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818

(Tex. Crim. App. 2006). When the trial court makes explicit fact findings, we

determine whether the evidence, when viewed in the light most favorable to the

trial court’s ruling, supports those fact findings. Kelly, 204 S.W.3d at 818-19.

We then review the trial court’s legal ruling de novo unless its explicit fact

findings that are supported by the record are also dispositive of the legal ruling.

Id. at 819. We must uphold the trial court’s ruling if it is supported by the

record and correct under any theory of law applicable to the case even if the

                                        28
trial court gave the wrong reason for its ruling. State v. Stevens, 235 S.W.3d
736, 740 (Tex. Crim. App. 2007); Armendariz v. State, 123 S.W.3d 401, 404

(Tex. Crim. App. 2003), cert. denied, 541 U.S. 974 (2004).

B. Applicable Law

      The Fourth Amendment protects against unreasonable searches and

seizures. U.S. C ONST. amend. IV. Generally, a search conducted without a

warrant is considered per se unreasonable. McGee v. State, 105 S.W.3d 609,

615 (Tex. Crim. App. 2003).       But there is an exception for vehicles— a

warrantless search of a vehicle is reasonable if law enforcement officials have

probable cause to believe that the vehicle contains evidence of a crime.

Chambers v. Maroney, 399 U.S. 42, 48-49, 90 S. Ct. 1975, 1980-81 (1970);

Wiede v. State, 214 S.W.3d 17, 24 (Tex. Crim. App. 2007); Amos v. State,

819 S.W.2d 156, 160-61 (Tex. Crim. App. 1991).          Less rigorous warrant

requirements govern vehicles because the expectation of privacy with respect

to one’s automobile is significantly less than that relating to one’s home or

office. Wiede, 214 S.W.3d at 24.

      There is no requirement that the warrantless search of a vehicle occur

contemporaneously with its lawful seizure. U.S. v. Johns, 469 U.S. 478, 484,

105 S. Ct. 881, 885 (1985).       Once probable cause to believe that a car

contains evidence of a crime is established, the officers can conduct a valid

                                      29
search of the car immediately, without a warrant. Amos, 819 S.W.2d at 161.

There is no requirement of exigent circumstances to justify a warrantless search

of a vehicle. Johns, 469 U.S. at 484, 105 S. Ct. at 885; State v. Guzman,

959 S.W.2d 631, 634 (Tex. Crim. App. 1998).

      Probable cause exists when, under the totality of the circumstances, there

is a “fair probability” that contraband or evidence of a crime will be found in the

specified location. Rodriguez v. State, 232 S.W.3d 55, 60 (Tex. Crim. App.

2007). When the facts and circumstances within the knowledge of the officer

on the scene and of which he has reasonably trustworthy information would

lead a man of reasonable caution and prudence to believe that he will find the

instrumentality of a crime or evidence pertaining to a crime, probable cause

exists. Barber v. State, 611 S.W.2d 67, 68 (Tex. Crim. App. 1981). The sum

of the information known to the cooperating officers at the time of a search is

to be considered in determining whether there was sufficient probable cause.

Woodward v. State, 668 S.W.2d 337, 344 (Tex. Crim. App. 1982).

C. Analysis

      Appellant contends that the warrantless seizure of his vehicle and its

subsequent search violated the Fourth Amendment. Specifically, he argues that

the searches conducted on December 17 and 18, 2003, and February 5, 2004,

were illegal because the police conducted the searches under the authority of

                                        30
a warrant that was no longer valid under articles 18.06(a) and 18.07 of the

Texas Code of Criminal Procedure.8

1. Seizure and Search of Appellant’s Car

      On December 12, 2003, Appellant signed a consent to search his vehicle,

a 1998 Ford Mustang. Officer Mark Kelly searched the vehicle pursuant to

consent and recovered a latex glove from the backseat floorboard. Appellant

then withdrew his consent. Mansfield police secured the vehicle and held it in

their impound lot until they could obtain a search warrant. Police obtained a

warrant by 7:00 p.m. on that day. The next day, December 13, Tom Ekis of

Forensic Consultants conducted Luminol testing on the interior of the vehicle,

and various cuttings were taken from the vehicle. On December 17, Officer

Mark Kelly conducted additional Luminol testing on the Mustang’s interior and

recommended that certain pieces be removed from the vehicle. The following

day, December 18, police removed cuttings from the front passenger headrest

cover, the front passenger seat’s back cover, the trunk fabric cover, and the

back seat’s cover on the passenger side. On February 5, 2004, the police


      8
        Articles 18.06(a) and 18.07 provide that a search warrant must be
executed within three days from the time of its issuance. See T EX. C ODE C RIM.
P ROC. A NN. art. 18.06(a), 18.07 (Vernon Supp. 2007). Any evidence recovered
pursuant to an entry into a vehicle after the three-day period has been illegally
obtained and therefore should be excluded. Green v. State, 799 S.W.2d 756,
759 (Tex. Crim. App. 1990).

                                       31
removed additional items from the Mustang, including the back side of the front

passenger seat, the foam seat bottom from the front passenger seat, the carpet

below the front passenger seat, and a piece of cotton that was lying under the

front passenger seat.

2. Appellant’s Motion to Suppress and the Trial Court’s Findings of Facts

      At a pretrial hearing on his motion to suppress, Appellant argued that the

police searched the vehicle repeatedly after the temporal scope and authority

of the warrant had expired when they entered his vehicle on December 17 and

18, 2003, and February 5, 2004. The trial court overruled Appellant’s motion

to suppress and entered findings of fact.

      The trial court found that Detective Ralph Standefer was the lead

detective in the investigation of the Wamsleys’ murders. He was on the scene

on December 12, 2003, when Appellant arrived. The court found that upon the

detective’s request, Appellant voluntarily followed him back to the Mansfield

Police Department to talk, where he voluntarily signed a form giving consent to

search his vehicle. While searching Appellant’s car, they found a white latex

glove as well as several receipts; Appellant immediately withdrew his consent

to search.   The trial court found that Detective Standefer kept Appellant’s

vehicle after he withdrew his consent to search, and that




                                      32
      at the time the vehicle in question was secured at the Mansfield
      Police Department to await the signing of a search warrant that
      [Appellant] had become a suspect, that the vehicle was registered
      to the victims of the offense, Rick Wamsley and Suzanna Wamsley,
      that the vehicle had been missing from the scene of the offense
      and that it was then believed that since it was missing from the
      victims’ residence that the actor(s) may have driven the vehicle
      from the residence after the offense and may contain blood
      evidence.

The trial court also found under the circumstances it was reasonable to secure

the vehicle to await the signing of a search warrant. It further found that the

facts recited in the affidavit gave the affiant probable cause for his beliefs that

the vehicle contained evidence, and were sufficient for the magistrate to find

that the affiant had probable cause to issue the warrant. The warrant was

issued on December 12, 2003, and when it was executed on December 13, the

presence of blood was detected by Luminol testing. The court further found

that the subsequent entries of the car on December 17 and 18, 2003 and

February 5, 2004 were not new searches of the vehicle, but entries made for

the purpose of removing and testing what had already been detected and seized

by the police on December 13, 2003.

3. Harm Analysis

      Assuming without deciding that the trial court erred in overruling

Appellant’s motion to suppress the evidence seized from Appellant’s vehicle,

we determine that any error was harmless.

                                        33
      The harm analysis for the erroneous admission of evidence obtained in

violation of the Fourth Amendment must be conducted under Rule 44.2(a)’s

constitutional standard. T EX. R. A PP. P. 44.2(a); Hernandez v. State, 60 S.W.3d
106, 108 (Tex. Crim. App. 2001). The question is whether the trial court’s

denial of Appellant’s motion to suppress and admission of the evidence was

harmless beyond a reasonable doubt. See Williams v. State, 958 S.W.2d 186,

194 (Tex. Crim. App. 1997). In applying the “harmless error” test, our primary

question is whether there is a “reasonable possibility” that the error might have

contributed to the conviction. Mosley v. State, 983 S.W.2d 249, 259 (Tex.

Crim. App. 1998), cert. denied, 526 U.S. 1070 (1999).

      Our harmless error analysis should not focus on the propriety of the

outcome of the trial; instead, we should calculate as much as possible the

probable impact on the jury in light of the existence of other evidence.

Wesbrook v. State, 29 S.W.3d 103, 119 (Tex. Crim. App. 2000), cert. denied,

532 U.S. 944 (2001). We consider the source and nature of the error, the

extent that it was emphasized by the State, its probable collateral implications,

the weight a juror would probably place on the error, and whether declaring it

harmless would be likely to encourage the State to repeat it with impunity.

Harris v. State, 790 S.W.2d 568, 587 (Tex. Crim. App. 1989). This requires




                                       34
us to evaluate the entire record in a neutral, impartial, and even-handed manner,

not “in the light most favorable to the prosecution.” Id. at 586.

      A review of the record shows that Carolyn Van Winkle, who is employed

by the DNA section of the Tarrant County Medical Examiner’s crime laboratory,

testified at trial that she examined cuttings of upholstery and carpet taken from

Appellant’s Mustang and identified some faint, diffuse stains. Some of the

stains tested positive with a blood reagent, and she was able to identify those

stains as human blood. Van Winkle also testified that she was able to get a

partial DNA profile of Chelsea Richardson from a couple of bloodstains on the

upholstery sample, and was unable to exclude Chelsea as the source of DNA

recovered from the back seat cover. On cross-examination, Van Winkle agreed

with Appellant’s attorney that no sample taken from the Mustang was

consistent with Rick’s or Suzanna’s DNA profile.

      In evaluating whether the admission of the evidence harmed Appellant,

we consider the fact that Appellant’s DNA did not appear in any of the seized

evidence, nor were any of the samples recovered from the Mustang consistent




                                       35
with Rick’s or Suzanna’s DNA profile. 9 In fact, the inadequacy of the DNA

evidence was actually pointed out by Appellant’s counsel during both opening

statements and closing arguments when his counsel told the jury that the State

would not be able to link Appellant to the murders through DNA evidence.

Appellant’s counsel specifically stated during opening statements that the

search of the car did not result in “evidence of any kind, of any type of blood

evidence or DNA evidence to tie [Appellant] to the deaths of Rick and Suzy

Wamsley.” Appellant’s counsel again emphasized the lack of DNA evidence to

the jury during closing arguments when he stated the following:

      [W]hat the DNA tells you in this case isn’t much, and it doesn’t fill
      the gaps in the evidence . . . It doesn’t tell you that [Appellant] had
      anything to do with the physical evidence or what occurred with
      Mr. and Mrs. Wamsley, and it doesn’t put any of their blood
      standards or their samples out in the car, out of his car . . . .

      Furthermore, the State’s emphasis on the blood and DNA evidence

recovered from the search of the Mustang was slight.               During closing

arguments, the State mentioned that the swabs and cuttings from the Mustang




      9
        In his attempt to show harm, Appellant points out that Van Winkle
testified that she detected a mixed DNA profile on the outside of the glove
recovered from the Mustang, and that she could not exclude either Chelsea or
Appellant as being contributors to the mixture. We have not considered this in
our harm analysis simply because the glove was recovered in the initial search
that was conducted pursuant to Appellant’s consent. Therefore, we will not
factor it into our analysis.

                                        36
were positive for blood, and stated “[t]hat’s an awful lot of areas in an

automobile for there to be positive traces of blood in a car.”

      Moreover, the strength of the State’s case linking Appellant to the

murders was not based on the DNA and blood evidence derived from the car.

Rather, the State’s case hinged on the testimony of Susan Toledano, an

accomplice in the Wamsleys’ murders. Toledano testified that she, Chelsea,

and Appellant murdered Rick and Suzanna during the early morning hours of

December 11, 2003. In her testimony, she related how the plans to harm the

Wamsleys developed. Sometime during October 2003, Toledano, Chelsea, and

Appellant began their initial discussions of how they could injure the Rick and

Suzanna. Their ideas included tampering with the brakes in Rick’s car and

putting balloons filled with Drano into the gas tanks of their cars. At some

point during the development of their plans, Hilario Cardenas, a friend of

Chelsea and Appellant, provided them with a revolver. In the latter part of the

fall, Appellant contacted Ruth Brustrom, a friend of Chelsea’s family, and asked

her if he, Chelsea, and Toledano could practice shooting on her property in

Burleson.10   Each of the three took turns shooting the gun into a pond on

Brustrom’s property. Soon after, they came up with another plan to harm the


      10
       Toledano testified that they went to Brustrom’s property to practice
shooting and to determine who had the best shot.

                                      37
Wamsleys. In November 2003, Toledano and Appellant attempted to kill the

Wamsleys by shooting the gas tank of the Jeep they were riding in, in hopes

that the car would blow up. Eventually, their plan to harm the Wamsleys was

effectuated when they shot and stabbed the Wamsleys during the early morning

hours on December 11. Toledano testified that immediately after the murders

Chelsea used Toledano’s cell phone to call her friend Jeremy.

      Toledano’s entire testimony was corroborated by several other witnesses

who testified at trial. Brustrom, a longtime friend of Chelsea’s family, testified

that during the fall of 2003 Appellant had called her asking if he and Toledano

could visit her property in Burleson because Toledano wanted to learn how to

shoot a gun.    Sometime after Halloween, but before the Wamsleys were

murdered, Appellant, Toledano, and Chelsea went to her property in Burleson.

Brustrom testified that after Appellant retrieved a gun from the trunk of the car,

he loaded it and they all went down to the pond and took turns firing the gun.

      Sarah Wamsley testified that on November 9, 2003, she and her parents

were returning from Joshua, Texas, where they had gone to ride their horses.

While driving along I-35, she heard a boom and thought that a rock had struck

their Jeep. Police responded to Suzanna’s 911 call and discovered a hole in the

left rear panel of the Jeep. The police recovered a bullet from the Jeep.




                                       38
       Keith Cowand, a neighbor of the Wamsleys, testified that on the night of

December 11, 2003 he was awakened by something that sounded like

gunshots. He stated that he looked at his clock and it was 3:23 a.m. Jeremy

Lavender also testified that during the early morning hours of December 11 he

received a series of phone calls from Chelsea to his cell phone and land line.

Chelsea wanted him to be her alibi, but would not tell him what kind of trouble

she was in or why she needed an alibi when he asked. 11 The State submitted

into evidence Jeremy’s telephone records, which showed that on December 11

Jeremy received six phone calls from Chelsea between 3:42 a.m. and 4:02

a.m.

       The jury also heard the testimony of Ron Van Fleet, a firearms and

toolmark examiner for the Fort Worth Police Department Crime Laboratory, who

testified that he compared a single bullet removed from Brustrom’s pond with

bullets recovered from the Wamsleys’ dining room, the headboard in their

master bedroom, the soffit area outside the master bedroom, Suzanna’s body,




       11
        Jeremy testified that Chelsea had told him to “tell the police that
[Toledano, Appellant, and herself] came to your house and all that. We wanted
you to go to Putt-Putt, but you couldn’t come, so we came over to your house
and we stayed for a little while and then we left and I talked to you on the
phone.”

                                      39
and Rick’s Jeep.12 After comparing all of the bullets, Van Fleet testified that all

of the bullets were fired from the same weapon.

      It is clear from the record that Appellant’s conviction for his parent’s

murders was based on the cumulative testimony of these witnesses and not on

evidence recovered from the search of his car. Therefore, in light of all the

other evidence presented at trial connecting Appellant to the murders, in

addition to the State’s lack of emphasis on the evidence and Appellant’s ability

to discredit it at trial, we hold that the trial court’s admission of the blood and

DNA evidence recovered from the search of his Mustang was harmless beyond

a reasonable doubt because it did not contribute to Appellant’s conviction or

punishment. See T EX. R. A PP. P. 44.2(b); see Wesbrook, 29 S.W.3d at 119.

Accordingly, we overrule Appellant’s eighth and eleventh points.

                   VIII. Motion to Suppress—Probable Cause

      In Appellant’s ninth point he argues that he was subjected to an unlawful

search and seizure of his vehicle because the search warrant was not supported

by probable cause. In his tenth point, he asserts that the affidavit supporting

the search warrant for his vehicle failed to establish probable cause and thus




      12
        After Rick and Suzanna were murdered, Brustrom gave the police
consent to search and drain the pond. One bullet was recovered from the pond
during the search.

                                        40
the search violated the Fourth Amendment because the affiant omitted material

information with reckless disregard for the truth.

A. Applicable Law

      A search warrant may not be issued unless supported by a sworn

affidavit that sets forth sufficient facts to establish probable cause: (1) that a

specific offense has been committed, (2) that the specifically described property

or items that are to be searched for or seized constitute evidence of that

offense or evidence that a particular person committed that offense, and (3)

that the property or items constituting evidence to be searched for or seized are

located at or on the particular person, place, or thing to be searched. See T EX.

C ODE C RIM. P ROC. A NN. art. 18.01(c).

      The cornerstone of the Fourth Amendment is that a magistrate shall not

issue a search warrant without first finding “probable cause” that a particular

item will be found in a particular location. Rodriguez, 232 S.W.3d at 60. When

reviewing a magistrate’s decision to issue a warrant, trial and appellate courts

apply a highly deferential standard in keeping with the constitutional preference

for a warrant. Id. Thus, when an appellate court reviews the sufficiency of an

affidavit for a search warrant, the reviewing court is limited to the four corners

of the affidavit. Hankins v. State, 132 S.W.3d 380, 388 (Tex. Crim. App.),




                                           41
cert. denied, 543 U.S. 944 (2004); Jones v. State, 833 S.W.2d 118, 123 (Tex.

Crim. App. 1992), cert. denied, 507 U.S. 921 (1993).

      Furthermore, as reviewing courts, we are obliged to defer to the

magistrate and uphold his determination based upon all reasonable and

commonsense inferences and conclusions that the affidavit facts support.

Rodriguez, 232 S.W.3d at 64. We must defer to the magistrate’s finding of

probable cause if the affidavit demonstrates a substantial basis for his

conclusion. Id. It is not necessary to delve into all of the facts that were

omitted by the affiant, facts that could have been included in the affidavit, or

contrary inferences that could have been made by the magistrate. Id. Although

in a particular case it may not be easy to determine when an affidavit

demonstrates the existence of probable cause, the resolution of doubtful or

marginal cases in this area should be largely determined by the preference to

be accorded to warrants. Id. at 59. Thus, even in close cases we give great

deference to a magistrate’s determination of probable cause to encourage police

officers to use the warrant process rather than making a warrantless search and

later attempting to justify their actions by invoking some exception to the

warrant requirement. Id. at 59-60.




                                      42
B. Affidavit

      With these general principles in mind, we now turn to the affidavit in this

case. The affidavit stated that a 1998 Ford Mustang had been secured by the

Mansfield police department. The car was registered to murder victims Rick

and Suzanna Wamsley and was controlled by Appellant, the suspected party.

The affiant stated that he believed that the suspected party had possession of

and was concealing within the vehicle (a) shoes consistent with imprints found

at the crime scene, (b) clothing with blood stains consistent with those likely

worn by an individual responsible for the assaults, and (c) blood in sufficient

amounts to recover samples for DNA typing.

      The affiant asserted that he had probable cause for the warrant because

of the following facts: on December 11, 2003, Mansfield police officers

responded to a 911 call where they discovered the bodies of Rick and Suzanna

who appeared to have been murdered. Both of the victims had trauma about

their bodies, and large quantities of blood was found at the crime scene. Crime

Scene Personnel also found blood stained shoe prints inside the Wamsleys’

home, and evidence was collected on the shoe prints. The affidavit also stated

that Appellant met with investigators at the police department and advised

them that he had possession of his parents’ 1998 Ford Mustang and that it was

parked outside. Through the investigation the police learned that the vehicle

                                      43
was registered to Rick and Suzanna and had been missing from the crime

scene. The affiant stated that it was believed that the actor(s) responsible for

the Wamsleys’ murders may have driven the vehicle from the crime scene after

the murders, and that the car may now contain blood evidence.

C. Analysis

      The primary issue is whether the search warrant was supported by

probable cause. Appellant first contends that the warrant failed to establish

probable cause that he had committed the offense and that evidence would be

found in the vehicle. We disagree. Although the affidavit did not set forth

facts showing that the search would yield evidence that Appellant committed

the offense, the affidavit clearly complied with Texas Code of Criminal

Procedure article 18.01(c). In addition to showing that the affiant had probable

cause to believe that a specific offense had been committed, article 18.01(c)

only requires that the affidavit set forth facts that the specifically “described

property or item to be searched or seized constitute either evidence of an

offense or evidence that a particular person committed that offense,” and that

the items constituting evidence are located in the particular thing to be

searched. See T EX. C ODE C RIM. P ROC. A NN. art. 18.01(c) (emphasis added).

      Here, the affidavit set forth sufficient facts to show that the affiant had

probable cause to believe that two murders had been committed because Rick’s

                                       44
and Suzanna’s bodies had been discovered at their home. The crime scene

contained large quantities of blood, and a bloody footprint was found inside the

residence.   Thus, it may reasonably be inferred from these facts that the

murderer or murderers got blood on themselves, their clothing, or shoes at

some point while committing the murders. The affidavit also states that a 1998

Ford Mustang, registered to Rick and Suzanna, was missing from the murder

scene. It is a reasonable inference from this fact that the Wamsleys’ missing

car may have been used by the murderer or murderers as a method to flee the

scene, and, therefore, that it may contain blood evidence. Thus, the facts

contained in the affidavit, and all reasonable inferences derived from them,

establish probable cause that a crime had been committed, that the vehicle to

be searched constituted evidence of the crime, and that there was a fair

probability that items constituting evidence would be found in the car. See T EX.

C ODE C RIM. P ROC. A NN. art. 18.01(c); Rodriguez, 232 S.W.3d at 64. Therefore,

because the affidavit clearly set forth facts to satisfy each element of article

18.01(c), we hold that Appellant’s contention is without merit.

      Appellant further contends that probable cause was not established

because the affiant purposefully omitted the fact that the police did not

discover any signs of blood during their initial search of the vehicle. In order for

an affiant’s omission to be a basis to suppress a warrant, the appellant must

                                        45
establish by a preponderance of the evidence that the omission was made

knowingly, intentionally, or with reckless disregard for the truth in an attempt

to mislead the magistrate.     Darby v. State, 145 S.W.3d 714, 722 (Tex.

App.—Fort Worth 2004, pet. ref’d).      The omission of a material fact must

affect the finding of probable cause in support of the issuance of the warrant

in order for a warrant to be rendered invalid by such omission. See id.

      Contrary to Appellant’s contention, we determine that the omitted fact

would not affect the finding of probable cause in support of the issuance of the

warrant. In the affidavit, the affiant specifically stated that it was his belief

that “blood in sufficient amounts to recover samples for DNA typing” would be

found in the car. Even if the affiant had included the omitted information that

an initial search had not resulted in the detection of blood, a magistrate could

reasonably conclude that merely because obvious signs of blood were not

detected, this did not necessarily mean that blood was not present. Indeed, the

magistrate could have reasonably concluded that the police wanted to test the

vehicle with chemicals, such as Luminol, that can reveal the presence of blood

not visible to the naked eye but sufficient to conduct DNA typing upon. Thus,

even if the information had been included, the magistrate could still have found

probable cause to issue the warrant. Therefore, we conclude that the affidavit

was not rendered invalid by the omission of this fact. See id.

                                       46
      In any event, even if the trial court did err in denying Appellant’s motion

to suppress the evidence seized from the Mustang, any error was harmless.

We have already determined in our discussion of the previous point that the

evidence derived from the search of the vehicle did not contribute to

Appellant’s conviction or punishment.

      Because we determine that the facts actually in the affidavit, combined

with all reasonable inferences that might flow from those facts, establish a “fair

probability” that evidence of the murders would be found in the vehicle, we

hold that the warrant was supported by probable cause. See Rodriguez, 232
S.W.3d at 60. Accordingly, we overrule Appellant’s ninth and tenth points.

                                IX. Conclusion

      Having overruled all of Appellant’s points, we affirm the trial court’s

judgment.


                                            BOB MCCOY
                                            JUSTICE

PANEL B:     LIVINGSTON, WALKER, and MCCOY, JJ.

LIVINGSTON, J. concurs without opinion.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: March 13, 2008


                                       47